Citation Nr: 1440039	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  09-22 977A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for a status-post total knee replacement of the right knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from May 1967 to September 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  The Board, in July 2013, denied entitlement to a disability rating in excess of 30 percent for a right knee disability, status-post total knee replacement.  The Veteran appealed to the U.S. Court of Appeals for Veterans Claims (Court), and the Board's decision was vacated and remanded for further action by the Court in July 2014.  This remand serves to effectuate the Court's order.  

The Veteran appeared at a Videoconference hearing in May 2013.  A transcript is of record.  

The entire claims file, to include the portion contained electronically, was reviewed in this case.    

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted in the introduction, the Board denied entitlement to a rating in excess of 30 percent for the right knee in a July 2013 decision.  The Veteran appealed this determination to the U.S. Court of Appeals for Veterans Claims (Court), and in a July 2014 order pursuant to a Joint Motion for Remand between counsel for the Veteran and counsel for the Secretary of Veterans Affairs (Secretary), the July 2013 decision, with respect to the issue of entitlement to a higher rating for a knee replacement, was vacated and remanded for further action.  

In the Joint Motion, it was specifically ordered that the Board consider whether a separate 10 percent (or higher) rating is warranted for the Veteran based on alleged lateral instability in the right knee joint.  The Joint Motion noted 2011 findings which purportedly demonstrate "instability" as evidence which the Board should have discussed in its 2013 decision.  Further, the Court directed that the Veteran be afforded the opportunity to submit additional evidence in support of his claim that a separate rating for instability, outside of the 30 percent rating currently assigned for the knee, is warranted.  Also, as the decision on the entire claim for an increase was vacated and remanded, it is implicit in the Court's order that the Veteran be allowed to submit any evidence in his possession which would show that his service-connected right knee, in any fashion, has grown in severity.  

In effectuating the Court's order, the Board notes that the March 2011 VA examination report described the Veteran as experiencing a "slight" but " relatively clinically insignificant" medial instability in his right knee.  It was noted that this could potentially worsen over time to become symptomatic and that future surgical intervention might be required.  A previous VA examination, dated in August 2010, found that no "rotational instability" was present, and in the historical portion of the later 2011 examination, the Veteran denied symptoms associated with instability.  It is, however, noted that the Veteran did report that he occasionally required a cane for ambulation assistance.  Diagnostic Code 5257, the regulatory criteria for which the Court has specifically directed consideration, allows for a separate rating when lateral instability or recurrent subluxation of the knee is present.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2013).  The 2011 VA examination report, while somewhat contradictory in its description of the Veterans symptoms compared to objective findings, nonetheless does not indicate that lateral instability is present; rather, that the Veteran apparently experienced, at that time,  medial instability that was essentially asymptomatic (i.e. "relatively clinically insignificant").  

Nonetheless, a remand by the Court confers upon the Veteran, as a matter of law, a right to substantial compliance with its directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  As the Board has been specifically directed to allow for the Veteran to submit additional evidence supportive of his assertion that a separate rating based on instability is entitled (or that his knee has grown in severity), he should be afforded specific notice in accordance with the Veterans Claims Assistance Act of 2000 (VCAA) as to how to substantiate such a claim.  Also, following such notice, he should be allowed the appropriate amount of time to submit evidence supportive of his claim.  Further, as the March 2011 examination is somewhat dated at this point, and as the examiner determined that there is potential worsening of instability over time (which could, potentially, include lateral instability), the Board is of the opinion that a new, comprehensive VA examination addressing as to if lateral instability and/or subluxation is present should occur.  Also, an opinion regarding range of motion, functional limitation, and the overall severity of the knee should also be afforded.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991); Hyder v. Derwinski, 1 Vet. App. 221 (1991). 

Accordingly, the case is REMANDED for the following action:

1.   Provide the Veteran with notice consistent with the VCAA with respect to how to substantiate a claim for a higher rating for a right knee replacement, to include specific information on how to substantiate a claim for a separate compensable rating based on lateral instability and/or subluxation under Diagnostic Code 5257.  Allow the Veteran the appropriate amount of time to submit additional evidence in support of his claim.  Should VA or other Federal records be identified, secure them and associate them with the claims file.  Should the Veteran identify outstanding private treatment records, obtain the location and approximate dates of treatment, and after securing the appropriate waivers, obtain copies of the records identified by the Veteran.  If records are identified but cannot be located after exhaustive search, so annotate the record.  

2.  Schedule the Veteran for a comprehensive VA orthopedic examination for the purposes of determining the severity of his service-connected right knee, status-post total knee replacement.  In this regard, the examiner is to address the limitation on motion and any functional impairment associated with the knee replacement, and should specify as to the severity of such impairment.  Further, the examiner must expressly opine as to if lateral instability and/or recurrent subluxation is present, and if so, if such disablement is "slight," "moderate," or "severe" in nature.  Conclusions must be supported with associated rationales.  

3.  Following the above-directed development, re-adjudicate the Veteran's claim.  Should the claim not be granted in its entirety, issue an appropriate supplemental statement of the case and return the claim to the Board for adjudication.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



